Herbert, J.,
concurring.
The dissent opines that R. C. 2917.11(A)(2) should be declared unconstitutional by this court. I disagree.
The words in question here were, among others, “you son of a bitch.”
In my judgment, such disparagement of one’s mother and other ancestral roots constitutes fighting words within the meaning of the present state of the law. That particular epithet is “likely to provoke the average person to an immediate breach of the peace.”
As so “authoritatively construed,” the statute can survive and, therefore, should not be declared unconstitutional. Cantwell v. Connecticut (1940), 310 U. S, 296; Chaplinsky v. New Hampshire (1942), 315 U. S. 568; Terminiello v, Chicago (1949), 337 U. S. 1; Cohen v. California (1971), 403 U. S. 15; Gooding v. Wilson (1972), 405 U. S. 518; Lewis *49v. New Orleans (1974), 415 U S. 130; Cincinnati v. Karlan (1974), 39 Ohio St. 2d 107, 314 N. E. 2d 162.